Per Curiam:

The motion of the appellees to dismiss the appeal is granted, and the appeal is dismissed (1) for the reason that the judgment sought here to be reviewed is based upon a non-federal ground adequate to support it, Henderson Bridge Co. v. Henderson City, 141 U. S. 679, 688, 689; McCoy v. Shaw, 277 U. S. 302, 303; Fox Film Corp. v. Muller, 296 U. S. 207, 209, 210; (2) in so far as a federal question is sought to be presented, for the want of a substantial federal question, Seattle & Renton Ry. v. Linhoff, 231 U. S. 568, *520570; Enterprise Irrigation Dist. v. Canal Co., 243 U. S. 157, 165, 166; Hebert v. Louisiana, 272 U. S. 312, 316, 317; Ham v. Equitable Life Assurance Society, ante, p. 505.
Mr. E. C. Pyle for appellants.
Mr. Leon Thomas David for appellees.